Citation Nr: 0939026	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-21 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to an increased rating for right knee 
patellofemoral syndrome with arthritis, currently evaluated 
as 10 percent disabling.

6.  Entitlement to an increased rating for left knee 
patellofemoral syndrome with arthritis, currently evaluated 
as 10 percent disabling.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1993 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and March 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio and in Augusta, Maine.  In the August 
2003 decision, the RO granted the Veteran service connection 
for degenerative changes of the lumbar spine and awarded an 
initial 10 percent disability rating.  In that decision, the 
RO also denied the Veteran's claim for increased ratings for 
his knee disabilities.  In the March 2004 decision, the RO 
again denied the Veteran's increased rating claims for his 
knee disabilities and confirmed the denial of a higher 
initial rating for his service-connected low back disability.  
The RO also denied the Veteran's claims for service 
connection for a bilateral hip disability and right and left 
ankle disabilities in the March 2004 decision.  

The Veteran and his son testified before the undersigned 
Veterans Law Judge at a videoconference hearing in July 2009.  
A transcript of the hearing has been associated with the 
Veteran's claims file.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in April 2009, the 
Veteran submitted additional evidence.  This evidence was 
received by the Board in July 2009, in conjunction with the 
Veteran's hearing before the undersigned Veterans Law Judge.  
The Board notes, however, that the Veteran, through his 
representative, waived initial RO consideration of this 
evidence in writing and requested that the Board review the 
newly submitted evidence in the first instance.  There is 
thus no need for the Board to remand the case for review of 
this evidence by the RO.  See 38 C.F.R. § 20.1304 (2009).

As the appeal of the Veteran's claim for an initial rating in 
excess of 10 percent for a low back disability emanates from 
the Veteran's disagreement with the initial 10 percent rating 
assigned following the grant of service connection, the Board 
has characterized the claim as for a higher initial rating, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The decision below addresses the Veteran's claims of service 
connection for right and left hip disability and for right 
and left ankle disabilities, as well as his claim for 
increased ratings for patellofemoral syndrome with arthritis 
of the knees.  Consideration of the remaining claim on appeal 
is deferred pending completion of the development sought in 
the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed hip 
disability.

2.  The Veteran likely has traumatic arthritis of the right 
ankle that is attributable to his period of active military 
service.

3.  The Veteran likely has traumatic arthritis of the left 
ankle that is attributable to his period of active military 
service.

4.  The Veteran's service-connected right knee patellofemoral 
syndrome with arthritis is manifested by subjective 
complaints of pain, weakness, and fatigability on repetitive 
motion; objective findings reflect disability tantamount to 
motion limited to 0 degrees of extension and 90 degrees of 
flexion.

5.  The Veteran's service-connected left knee patellofemoral 
syndrome with arthritis is manifested by subjective 
complaints of pain, weakness, and fatigability on repetitive 
motion; objective findings reflect disability tantamount to 
motion limited to 0 degrees of extension and 135 degrees of 
flexion.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right or left hip disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  The Veteran has traumatic arthritis of the right ankle 
that is the result of injury incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

3.  The Veteran has traumatic arthritis of the left ankle 
that is the result of injury incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

4.  The criteria for a rating in excess of 10 percent for 
right knee patellofemoral syndrome with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).

5.  The criteria for a rating in excess of 10 percent for 
left knee patellofemoral syndrome with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through May 2003 and October 2005 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the May 2003 and October 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2003 and 
October 2005 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  In addition, the Veteran 
was given the opportunity to respond following both the May 
2003 and October 2005 notice letters.  The Board further 
notes that although notice regarding an award of an effective 
date or rating criteria was not provided until after the 
initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Veteran was supplied with notice pursuant to Dingess/Hartman 
via a March 2006 letter and was given the opportunity to 
respond before the RO re-adjudicated the claims via June 
2007, March 2008, October 2008, and February 2009 
supplemental statements of the case.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
Veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file.  The Veteran 
was given VA examinations in July 2003, August 2003, 
September 2003, and May 2007; reports of those examinations 
are of record.  Records of the Veteran's VA and private 
medical treatment have also been associated with the claims 
file, and the Veteran and his son testified before the 
undersigned Veterans Law Judge at a hearing in July 2009.  
The Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claims 
that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify 
and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  

II.  Analysis

The Veteran has contended that he has a bilateral hip 
disability, as well as disabilities of the right and left 
ankles as a result of the long marches, runs, and parachute 
jumps in which he participated during service.  He is further 
seeking increased ratings for his service-connected right and 
left knee patellofemoral syndrome with arthritis, currently 
evaluated as 10 percent disabling in each knee.

Relevant evidence consists of the Veteran's service treatment 
records as well as VA examinations conducted in July 2003, 
August 2003, September 2003, and May 2007, and records of the 
Veteran's ongoing VA and private medical treatment.  The 
Veteran's service treatment records are silent as to any 
complaints or diagnoses of a hip disability; at his 
separation examination, the Veteran was found to have a knee 
disability, but no problems with his hips were noted.  
Similarly, the Veteran was not noted to have any problems 
with his ankles at the time of his separation from active 
duty, although he was treated for an episode of cellulitis of 
the right ankle while in service.  

Report of the July 2003 VA examination reflects that the 
Veteran complained of pain in his knees, along with 
stiffness, weakness, and fatigability.  On physical 
examination, the Veteran was found to have range of motion of 
the right knee of flexion to 90 degrees without pain and full 
extension to 0 degrees without pain.  Range of motion of the 
left knee was found to be normal, without pain on motion.  No 
instability was noted, although the Veteran was found to have 
weakened motion against moderate resistance in the knees.  In 
an August 2003 letter following the examination, a VA 
examiner opined that the Veteran's lumbar spine problems and 
his foot and ankle disabilities were all related.  

In the September 2003 VA examination, the Veteran was again 
noted to complain of pain in the knees, ankles, and hips.  
The Veteran contended at that time that his current knee, 
ankle, and hip problems were due to long marches, runs, and 
parachute jumps in which he participated during service.  The 
Veteran complained of fatigability in his ankles and knees on 
repetitive movements.  Physical examination revealed pain to 
palpation over the Veteran's knee and ankle joints.  Range of 
motion testing found the Veteran to have flexion of his right 
knee to 130 degrees without pain and full extension without 
pain.  Range of motion of the Veteran's left knee was found 
to be to 135 degrees without pain and full extension without 
pain.  No effusion was noted.  Physical examination of the 
Veteran's hips found no pain to palpation or on movement and 
a full range of motion.  Radiological examination revealed 
degenerative osteoarthritis in the Veteran's knees and ankles 
bilaterally.  Radiological and magnetic resonance imagery 
studies of the Veteran's hips revealed normal findings 
bilaterally.  The examiner's diagnosis was degenerative 
osteoarthritis in the Veteran's knees and ankles bilaterally 
and "pain in both hip joints" with no diagnosed disability 
of the hips.  The examiner concluded that the Veteran's 
bilateral ankle disability was at least as likely as not 
related to the Veteran's time in service, and particularly 
his time spent on long marches and conducting parachute 
jumps.

Report of the May 2007 VA examination reflects that the 
Veteran again complained of ongoing pain in his knees.  The 
examiner noted that the Veteran was taking medications to 
treat the pain but had otherwise not sought medical 
intervention.  His gait was noted to be normal without 
assistive devices.  On physical examination, the Veteran was 
found to have a range of motion of the right knee of flexion 
to 130 degrees without pain and full extension to 0 degrees 
without pain.  Range of motion of the left knee was found to 
be flexion to 135 degrees without pain and full extension to 
0 degrees without pain on motion.  Repetitive motion testing 
elicited increased pain on motion, easy fatigability, and 
lack of endurance, but no change in the range of motion of 
the Veteran's knees.  No instability was noted.  The examiner 
diagnosed the Veteran with bilateral patellofemoral syndrome 
with degenerative osteoarthritis.  (Here, although 
acknowledging the Veteran's representative's contention that 
the May 2007 VA examiner failed to properly measure the range 
of motion of the Veteran's knees, the Board notes that the 
report of examination clearly states that the examiner 
conducted repetitive motion testing of both the Veteran's 
knees and recorded additional findings based on that 
testing.)

Records of the Veteran's ongoing treatment at VA medical 
facilities reflect that he was prescribed braces for his 
knees and ankles in April 2007.  VA physical therapy records 
note the Veteran's ongoing complaints of pain in the knees 
and ankles.  The Veteran's private medical treatment records 
also reflect ongoing treatment for complaints of pain in his 
ankles and knees, including several emergency department 
visits for complaints of knee pain.  In particular, the 
Veteran was seen in July 2003 for complaints of ankle pain 
diagnosed as synovitis and in February 2007 for knee pain, at 
which time he was diagnosed with osteoarthritis in both knees 
and prescribed an ace bandage wrap.  Radiological examination 
from a January 2009 visit to the VA Northern Indiana Health 
Care System facility in Fort Wayne, Indiana, reflects that 
the Veteran was found to have a probable chronic ligament 
tear and a meniscus tear in his left knee.  In February 2009, 
the Veteran was again seen at the VA facility, at which time 
he reported that his knee pain was "much better."  Physical 
examination at that visit reflected that the Veteran had a 
full range of motion in both knees with pain at the extreme 
of flexion on the left.  He was found at that time to have 
stable knee joints but to have tenderness over the joints, 
and he had a painful "click" over the left patella on 
motion.

The Veteran and his son testified before the undersigned 
Veterans Law Judge at a videoconference hearing in July 2009.  
At the hearing, the Veteran testified that he wore braces on 
his knees and experienced locking, giving way, and swelling, 
and would occasionally fall if he was not using a cane to 
help him walk.  He also stated that his knees, ankles, and 
hips caused him constant pain.  At the hearing, the Veteran 
contended that he first had ankle and hip problems in service 
that have continued to the present, including pain, swelling, 
and limitation of motion of his ankles.  His representative 
further contended at the hearing that the Veteran's knee 
motion was not tested for limitations following repetitive 
motion at the May 2007 VA examination.  At the hearing, the 
Veteran also stated that he had stopped work in 2005 and was 
engaged in continuing education classes with his local VA 
facility to learn a trade more compatible with his physical 
limitations.

A.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become manifest to a degree of 10 percent or more during the 
one-year period following a Veteran's separation from active 
service, notwithstanding that there is no in-service record 
of the disorder.  38 U.S.C.A. § 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Regarding the Veteran's claims for service connection for a 
right or left hip disability, the Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence that the Veteran has any 
currently diagnosed hip disability.  The Veteran was afforded 
a VA examination in September 2003, but that examiner 
concluded that the Veteran did not suffer from any hip 
disability.  His conclusion was based on both physical 
examination of the Veteran and radiological study of the 
Veteran's hips.  The Board notes further that although the 
record reflects that the Veteran has complained of pain in 
his hips on multiple occasions, he has not received any 
diagnosis of hip problems other than "hip pain."  Further, 
the Board notes that at an October 2000 VA general medical 
examination, the Veteran specifically denied having any 
problems with his hips, including pain in the joints.  There 
are no current treatment records showing a diagnosis of, or 
treatment for, any hip disability, and the Veteran has 
identified none, even after notification by the RO that 
evidence of a current disability was needed.  In that 
connection, the Board notes that mere pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no medical 
evidence of a diagnosed disability, the analysis ends, and 
service connection must be denied.  

As noted above, the Veteran has reported that he first 
experienced symptoms of a hip disability, including pain and 
limitation of motion, while in service.  The Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge (i.e., experiencing pain or 
other symptoms either in service or after service).  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not 
competent to diagnose.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
a hip disability continuously since service, the Board finds 
persuasive that there is no notation in the Veteran's service 
treatment records or in his October 1996 separation report of 
medical history or report of medical examination concerning a 
hip disability or any symptoms that might be associated with 
it.  Likewise, the Board finds compelling the September 2003 
VA examiner's finding that the Veteran does not have a 
diagnosed hip disability.

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the September 2003 VA 
examiner more probative on the question of the Veteran's 
current diagnosis.  In so finding, the Board reiterates that 
the VA examiner's opinion was based on a review of the claims 
file, the Veteran's reported history, and a clinical 
evaluation, including physical and radiological examination.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as a 
current diagnosis for a hip disability or the relationship 
between any symptoms and military service.  See Bostain, 
11 Vet. App. at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right or left hip disability.  
Although the Veteran asserts that a hip disability can be 
attributed to the long marches, parachute jumps, and runs he 
engaged in during service, the record does not establish that 
he has the medical training necessary to offer competent 
opinions on matters of medical diagnosis or etiology.  See 
Bostain, 11 Vet. App. at 127.  The Board thus concludes that 
the preponderance of the evidence is against these claims.  
The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 
38 U.S.C.A. § 1110.  In the absence of a current disability, 
the claim for service connection for a hip disability cannot 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the Veteran's claim for service connection for 
right or left ankle disabilities, the Board is inclined to 
give considerable weight to the opinion of the VA physician 
who examined the Veteran in September 2003 and diagnosed him 
with arthritis of both ankles "at least as likely as not 
related to [the Veteran's] service-connected injury during 
long marching, jumping and running."  In this regard, the 
Board notes that the September 2003 examiner's diagnosis and 
opinion are based on both physical examination of the Veteran 
and testing, including radiological evaluation.  The Board 
further looks to the August 2003 opinion issued by a second 
VA physician, who also linked the Veteran's ankle disability 
to his back and foot disabilities, which are both service-
connected based on the Veteran's in-service history of long 
marches, runs, and parachute jumps.  

In sum, the Board finds that the Veteran has traumatic 
arthritis of the right and left ankles that has been linked 
by competent and probative medical opinion to the Veteran's 
time in service, and in particular to the parachute jumps and 
long marches in which he engaged while on active duty.  The 
Board concludes that the competent and probative medical 
evidence, including the September 2003 findings of the 
Veteran's VA examiner, combined with records of ongoing 
treatment the Veteran has received at both private and VA 
facilities, substantiate the Veteran's contention that his 
current arthritis of the right and left ankles is linked to 
his time on active duty.  Resolving reasonable doubt in the 
Veteran's favor, it is likely that his current traumatic 
arthritis of the right and left ankles began as a result of 
injury sustained during active military service.  38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  The Board thus finds that 
service connection for traumatic arthritis of the right and 
left ankles is warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B.  Increased-Rating Claims

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established, VA 
must address the evidence concerning the state of the 
disability from the time period one year before the claim for 
an increase was filed until VA makes a final decision on the 
claim.  The United States Court of Appeals for Veterans 
Claims has held that consideration of the appropriateness of 
a staged rating is required.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for limitation 
of flexion and limitation of extension of a single knee 
joint.

In its August 2003 and March 2004 rating decisions, the RO 
evaluated the Veteran's service-connected right knee 
patellofemoral syndrome with arthritis and left knee 
patellofemoral syndrome with arthritis under Diagnostic Codes 
5010 and 5003, governing arthritis, and under Diagnostic 
Codes 5260 and 5261, relating to limitation of motion of the 
knee joint.  38 C.F.R. § 4.71a (2009).  The Board will thus 
consider the Veteran's service-connected right and left knee 
patellofemoral syndrome with arthritis under Diagnostic Codes 
5010 and 5003 as well as Diagnostic Codes 5260 and 5261.  

Under Diagnostic Code 5010, arthritis due to trauma is to be 
rated for arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (2009).  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).  Furthermore, under Diagnostic Code 5003, 
in the absence of limitation of motion, arthritis is rated as 
10 percent disabling with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, and 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations.  

Under Diagnostic Code 5260, governing limitation of flexion 
of the knee, a 10 percent disability rating is warranted if 
flexion is limited to 45 degrees, a 20 percent disability 
rating if flexion is limited to 30 degrees, and a 30 percent 
disability rating if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of the knee under Diagnostic Code 5261 is rated 10 
percent disabling if extension is limited to 10 degrees, 20 
percent disabling if extension is limited to 15 degrees, 30 
percent disabling if extension is limited to 20 degrees, 40 
percent disabling if extension is limited to 30 degrees, and 
50 percent disabling if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has 
complained of pain, stiffness, weakness, and fatigability in 
the knees, which problems are exacerbated by prolonged 
walking and walking up stairs.  The VA examination reports 
reflect the Veteran's reported history of pain, weakness, and 
fatigability, and multiple VA examiners have noted that the 
Veteran had pain at the extremes of range of motion of the 
knees.  The Board notes, however, that although the Veteran 
has been found on multiple occasions to have pain on motion, 
the July 2003 VA examiner noted that the Veteran's range of 
motion of the right knee was limited by pain only to 90 
degrees of flexion and 0 degrees of extension.  At that 
examination, the Veteran was found to have a normal range of 
motion of the left knee.  At the September 2003 VA 
examination, the Veteran was found to have flexion of the 
right knee to 130 degrees without pain, with full extension, 
and flexion of the left knee to 135 degrees without pain, 
with full extension.  Similarly, the May 2007 VA examiner 
noted that the Veteran's range of motion was limited to 130 
degrees of flexion on the right and 135 degrees of flexion on 
the left, with full extension and no further limitation of 
motion on repetition.  The examiner at that time did note, 
however, that the Veteran displayed decreased endurance, 
fatigability, and increased pain on repetitive motion.

Upon consideration of the relevant medical evidence, the 
Board does not find that the clinical evidence supports 
ratings higher than 10 percent for right knee patellofemoral 
syndrome with arthritis or for left knee patellofemoral 
syndrome with arthritis.  Specifically, the Board finds that 
the clinical evidence does not suggest, even when functional 
loss due to pain is considered, that the Veteran's right or 
left knee patellofemoral syndrome with arthritis is so 
disabling as to approximate the level of impairment required 
for the assignment of ratings greater than the 10 percent 
ratings currently assigned.  In reaching this decision, the 
Board acknowledges that, at the July 2003 VA examination, the 
Veteran was noted to have pain on motion in his knees and 
limitation of flexion to 90 degrees on the right.  Similarly, 
the September 2003 and May 2007 VA examinations found the 
Veteran to have range of motion limited to flexion of 130 
degrees on the right and 135 degrees on the left, with pain, 
fatigability, and decreased endurance on repetition.  38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010; DeLuca, 8 Vet. App. at 204-7.  However, as will 
be discussed further below, the Board observes that range of 
motion testing has shown that the Veteran's flexion and 
extension levels have not resulted in a compensable level of 
disability, even with pain.  

As noted above, at his VA examinations, the Veteran has 
demonstrated flexion limited to no worse than 90 degrees on 
his right knee and 135 degrees on his left knee, with no 
limitation of extension noted.  These findings do not 
approximate the compensable levels (flexion limited to 45 
degrees or extension limited to 10 degrees) under the rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  The Veteran's July 2003 VA examiner noted that the 
Veteran's range of motion of the right knee was no worse than 
90 degrees, with a full range of motion on the left, and his 
May 2007 examiner clearly reported that, even on repetitive 
use, the Veteran's range of motion was no less than flexion 
to 130 degrees on the right and 135 on the left, with full 
extension of both knees.  The Board notes in particular that, 
absent a compensable level of limited motion, the highest 
rating available for arthritis of a major joint such as a 
knee under Diagnostic Code 5003 is 10 percent.  Although the 
medical evidence reflects that the Veteran suffered from 
pain, fatigability, and weakness on repetitive motion of his 
knees, there is no evidence to suggest that he had functional 
losses of either knee tantamount to a compensable level of 
limited motion at any time during the appellate period.  
Thus, even considering the pain on motion noted by the July 
2003 and May 2007 VA examiners and complained of by the 
Veteran, the Board concludes that the Veteran's right and 
left knee patellofemoral syndrome with arthritis is not so 
disabling as to approximate the level of impairment required 
for assignment of higher ratings for either knee under the 
limitation-of-motion criteria for the entirety of the 
appellate period.  

The Board also concludes that the evidence does not support 
separate ratings for limitation of flexion under Diagnostic 
Code 5260 or for limitation of extension under Diagnostic 
Code 5261 for either knee at any dime during the appellate 
period.  As noted above, VA examinations and VA treatment 
records show that the Veteran's range of motion of the right 
knee has been no worse than flexion limited to 90 degrees 
with full extension, and his range of motion of the left knee 
has been no worse than flexion limited to 135 degrees with 
full extension.  As such, neither VA examination reports nor 
treatment records have revealed limitation of flexion or 
extension of either the right or the left knee sufficiently 
restricted to warrant a compensable rating under Diagnostic 
Codes 5260 or 6261 at any time during the appellate period.  
As the functional impact of the Veteran's knee disabilities 
has been considered by the examiners and the ratings 
currently assigned as discussed above, no higher or separate 
rating is warranted under Diagnostic Code 5260 or 5261.  
Additionally, there has been no showing that the Veteran 
experiences any knee instability or subluxation such that a 
separate compensable rating could be assigned under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time have the disabilities under 
consideration been shown to be so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  Here, 
there is an absence of evidence of marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), frequent periods of hospitalization, or evidence 
that the Veteran's service-connected knee problems otherwise 
have rendered impractical the application of the regular 
schedular standards.  At his July 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran stated that he 
was taking vocational rehabilitation classes at VA to learn a 
skill more suited to his current physical limitations.  There 
is no suggestion that there has been any interference in his 
class routine.  His symptoms are specifically contemplated by 
the criteria discussed above and he has not identified any 
symptom not reflected in the schedule.  Thus, the criteria 
for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the knee 
issues to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the 
Veteran's service-connected right knee patellofemoral 
syndrome with arthritis and left knee patellofemoral syndrome 
with arthritis warrant ratings of no more than 10 percent.  
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).  This is so for the entirety 
of the appellate period.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for traumatic arthritis of 
the right ankle is granted.

Entitlement to service connection for traumatic arthritis of 
the left ankle is granted.

Entitlement to a higher rating for right knee patellofemoral 
syndrome with arthritis is denied.

Entitlement to a higher rating for left knee patellofemoral 
syndrome with arthritis is denied.




REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for an initial rating in excess of 10 
percent for a low back disability.

A review of the Veteran's claims file reflects that he has 
received ongoing treatment at both private and VA facilities 
for his low back disability.  Private treatment records 
indicate that the Veteran has consistently sought private and 
VA treatment, including emergency treatment on multiple 
occasions from 2006 to the present, for pain in his low back 
and has received braces, pain medication, and injections to 
address the disability.  The Veteran has also been provided 
VA medical examinations, most recently in May 2007, pursuant 
to his claim for a higher rating.  Report of the May 2007 
examination noted the Veteran's report of pain in his back.  
At that examination, the Veteran's range of motion was 
forward flexion to 70 degrees, extension to 10 degrees, 
lateral bending to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  Repetitive motion testing elicited a 
reduction in the Veteran's range of motion by 5 degrees in 
both flexion and extension, as well as increased pain, 
decreased endurance, and fatigability.  The Veteran's lumbar 
spine was found to be tender to palpation.  No radiation of 
pain or numbness was noted at the time, and the Veteran was 
found to have normal sensation to pinprick testing.  The 
Veteran was diagnosed at that time with chronic lumbosacral 
spine strain with degenerative lumbar disc disease with disc 
protrusion at L5-S1.  This diagnosis is supported by a 
January 2009 report of magnetic resonance imagery testing 
that found evidence of protruding discs at L4-L5 and L5-S1.

The Veteran testified at the July 2009 hearing that his low 
back disability has worsened since the date of his last VA 
medical examination in May 2007.  He has also repeatedly 
stated, including at the July 2009 hearing, that he is 
receiving ongoing chiropractic treatment for his low back 
disability from a private chiropractor.  However, the claims 
file contains treatment records from a private chiropractor 
only through 2002, with a letter from the chiropractor dated 
in 2005.

The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include relevant 
records from private sources.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  Therefore, as 
the identified records of private chiropractic treatment may 
have a bearing on the Veteran's claim for an initial rating 
in excess of 10 percent for a low back disability, the agency 
of original jurisdiction (AOJ) must attempt to obtain the 
above-identified medical records from the Veteran's private 
chiropractor, along with any other examination or treatment 
records identified by the Veteran, and associate any records 
obtained with the claims file.

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms such as limitation of motion of 
the spine or pain on motion.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Likewise, where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  The Board 
notes here that the Veteran has claimed that his low back 
disability has worsened since his last VA medical 
examination, which took place in May 2007.  In light of these 
complaints, therefore, a remand is required to have an 
examiner supplement the record with a report regarding the 
current severity of the Veteran's low back disability.  Under 
these circumstances, the Veteran should be scheduled to 
undergo an orthopedic examination at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A.  In particular, 
the VA medical examiner must address the DeLuca requirements, 
including loss of range of motion in the Veteran's 
thoracolumbar spine due to repetitive motion.

In that connection, the Board notes that when evaluating 
musculoskeletal disabilities rated on the basis of limitation 
of motion, VA must consider granting a higher rating in cases 
in which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (Nov. 29, 2006), 
VA's Compensation & Pension (C&P) Service noted that to 
properly evaluate any functional loss due to pain, examiners, 
at the very least, should undertake repetitive testing (to 
include at least three repetitions) of the joint's range of 
motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  Thus, on remand the 
examiner must state whether there is objective evidence of 
pain on motion (if pain on motion is present, the examiner 
must indicate at which point pain begins), weakness, excess 
fatigability, and/or incoordination associated with the 
thoracolumbar spine; and whether, and to what extent, the 
Veteran experiences functional loss due to pain and/or any of 
the other symptoms noted above during flare-ups or with 
repeated use.  The examiner must express such functional 
losses in terms of additional degrees of limited motion.

The Board further notes that the Veteran has complained on 
multiple occasions, including at the July 2009 hearing, that 
his low back disability causes numbness and tingling in his 
lower extremities.  The May 2007 examination report, however, 
reflects no record of neurological testing to specifically 
evaluate the cause or severity of the radiating pain reported 
by the Veteran.  The Board acknowledges that the General 
Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235-5243) contemplates rating disabilities 
of the spine with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  The rating 
criteria, however, also allow for separate ratings for 
neurological abnormalities related to or caused by the spine 
disability.  In this case, the Veteran has consistently 
complained of radiating pain, numbness, and tingling into his 
legs and feet.  With respect to clinical findings, however, 
VA examiners have failed to address the cause or severity of 
any such radiating pain in his examination report.  These 
findings appear inconsistent with the Veteran's reported 
symptoms and with his repeated complaints of similar symptoms 
to private and VA treatment providers.  In light of the above 
findings, the Board concludes that another VA examination is 
needed to provide current findings with respect to the 
Veteran's service-connected low back disability and any 
possible neurological abnormality associated therewith.  
Under these circumstances, the Veteran should also be 
scheduled for neurologic examination at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, low back issue is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's low back disability to be 
obtained, including in particular records 
of his ongoing private chiropractic 
treatment.  The Veteran must also be 
invited to submit any pertinent evidence 
in his possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  After securing any additional 
records, the Veteran must be scheduled 
for orthopedic and neurologic evaluations 
and advised that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2009).  
The entire claims file, including a copy 
of this remand, must be made available to 
and reviewed by the examiner designated 
to examine the Veteran.  All appropriate 
tests and studies must be accomplished, 
and all clinical findings must be 
reported in detail.

Clinical findings must also include 
whether, during the examination, there is 
objective evidence of pain on motion of 
the Veteran's low back (if pain on motion 
is present, the examiner must indicate at 
which point pain begins); weakness, 
excess fatigability, and/or 
incoordination associated with the 
Veteran's low back; and whether, and to 
what extent, the Veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner must equate such functional 
losses to additional degrees of limited 
motion (beyond that shown clinically).

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
must at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the thoracolumbar 
spine's range of motion.  See VA Fast 
Letter 06-25 (Nov. 29, 2006).  Loss of 
motion, whether clinically shown, or 
estimated based on functional impairment, 
must be described for the entire range of 
motion of the thoracolumbar spine.

Neurologic examination-The examiner must 
identify any neurological impairment 
associated with the Veteran's low back 
disability.  Any necessary diagnostic 
testing must be accomplished.  If 
neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected, 
or seemingly affected, must be reported.  
The level of nerve impairment for each 
such nerve must be equated with "mild," 
"moderate," "moderately severe," or 
"severe" disability.  Additionally, the 
examiner must comment on whether the 
Veteran has experienced any 
incapacitating episodes of low back pain 
requiring bed rest prescribed by a 
physician and treatment by a physician.  

The examiner(s) must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  The adjudicator must ensure that 
all examination reports comply with 
this remand and the questions presented 
in the examination request.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the Veteran 
and his representative must be 
furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


